Citation Nr: 0816115	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for a lumbar spine disability manifested by low back strain 
(low back disability).

2.  Entitlement to an initial disability rating higher than 
10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to April 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2002 and December 2002 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In the former rating decision, the RO 
assigned a higher rating of 40 percent for the service-
connected lumbar disability.  In the latter rating decision, 
the RO granted entitlement to service connection for 
recurrent tinnitus with a 10 percent evaluation, effective 
October 1, 2001.  In April 2004, an RO adjudication denied 
the veteran's claim for a separate schedular 10 percent 
disability rating for each ear for tinnitus.

The New York, New York, RO certified the case to the Board.

In June 2006, the Board remanded the veteran's appeal for an 
increased rating for a lumbar spine disability.  At the same 
time, the Board noted its jurisdiction over the tinnitus 
claim.  However, pursuant to a stay at the Board imposed by 
the Secretary of VA, the Board noted that the adjudication of 
any tinnitus cases will be resumed once a final decision is 
reached on VA's appeal of the United States Court of Appeals 
for Veterans Claims (Court) decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005).  

An August 2006 RO decision reiterated the denial of an 
initial disability evaluation higher than 10 percent for 
tinnitus.  At no time before or thereafter has this claim 
been withdrawn.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) having reached a decision 
as to Smith, and the Secretary having lifted the 
aforementioned stay in July 2006, the Board will now 
adjudicate this claim over which it first noted its 
jurisdiction in June 2006.

A written statement from the veteran's representative date-
stamped as received in May 2007 states a new claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  A written statement from the veteran 
received in March 2007 appears to possibly state a new claim 
for entitlement to service connection for a bilateral foot 
disorder as secondary to the veteran's service-connected back 
condition.  Accordingly, these matters are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's low back disability is not pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological deficit or neurological 
findings appropriate to site of diseased disc, and with 
little intermittent pain, or unfavorable ankylosis of the 
entire thoracolumbar spine, unfavorable ankylosis of the 
entire spine, or incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 

2.  Since October 1, 2001, the veteran's service-connected 
recurrent tinnitus has been assigned a 10 percent rating, the 
maximum schedular rating authorized under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for a lumbar spine disability manifested by low back 
strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic 
Codes 5292, 5293 (2002), Diagnostic Code 5293 (2003), 
Diagnostic Codes 5237, 5243 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus 
since October 1, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in September 2003 and June 2006.  Although he was not 
specifically informed in either letter that he should submit 
any pertinent evidence in his possession, he was informed of 
the evidence that would be pertinent and requested to submit 
such evidence or to provide the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that he was put on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although complete required notice was not sent until after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following provision of the required notice, the originating 
agency readjudicated the veteran's claim in December 2007.  
Following the completion of all indicated development of the 
record and the procurement thereby of additional pertinent 
evidence from the veteran, the veteran's representative 
waived, by letter in April 2008, the veteran's right to have 
his case remanded by the Board for original review by the 
originating agency.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  Moreover, the 
failure to provide earlier notice with respect to the 
effective-date element of the claim is clearly harmless as 
there has been no unfavorable determination or even a 
contention by the veteran with respect to the effective-date 
element of this claim.  The veteran has had ample opportunity 
to submit or identify evidence pertinent to this element of 
the claim.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily 
life; and that, if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  

The Board notes that the notice the veteran received as 
regards the claim was not entirely consistent with the 
requirements of Vazquez.  The Board notes that the veteran 
was informed of the pertinent schedular criteria for 
evaluating the disability in the Statement of the Case in 
March 2004.  In the September 2003 letter, he was informed of 
the types of evidence that he should submit or identify.  
This is not a case in which a noticeable worsening in the 
disability would not result in an increased schedular rating.  
The Board believes that the notice provided to the veteran is 
in substantial compliance the requirements of Vazquez.  
Moreover, the Board believes that any deficiency in the 
notice was not prejudicial to the appellant because he and 
his representative have demonstrated sufficient actual 
knowledge of these requirements in writings submitted to VA, 
such as the veteran's written statement received in January 
2008.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded appropriate 
VA examinations in response to his claim.  The veteran has 
not identified any other evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.
II.  Increased Rating for a Lumbar Spine Disability 
Manifested by Low Back Strain (Low Back Disability)

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3- 2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

Here, the veteran's low back disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5237 
(lumbosacral or cervical strain).  It was previously 
evaluated as 40 percent disabling under Diagnostic Code 5295.  
Prior to analyzing, the veteran's back claim, the Board will 
quickly outline the relevant criteria below.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 maximum percent rating under this code 
requires that the disability be productive of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
maximum 60 percent evaluation is warranted where the 
disability is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:

a 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height,

a 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis,

a 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine,

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine,

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, and

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2007).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124(a).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate," and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2007).

Diagnostic Code 8520 of the Rating Schedule provides the 
rating criteria for paralysis of the sciatic nerve, and, 
therefore, neuritis (Diagnostic Code 8620) and neuralgia 
(Diagnostic Code 8720) of that nerve.  Under Diagnostic Code 
8520, complete paralysis of the sciatic nerve, which is rated 
as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assigned for incomplete paralysis which is mild, 
moderate, or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe and incomplete 
paralysis with marked muscular atrophy.  Id. 

Section 7104(a) of Title 38 provides that "[d]ecisions of 
the Board shall be based on the entire record in the 
proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation." 38 U.S.C. § 7104(a) (2006). Subsection (d)(1) 
of that section requires the Board's decisions to include "a 
written statement of the Board's findings and conclusions, 
and the reasons or bases for those findings and conclusions, 
on all material issues of fact and law presented on the 
record." 38 U.S.C. § 7104(d)(1). In reaching its decisions 
in this case, the Board has reviewed all of the pertinent 
evidence of record. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
The medical evidence in this case related to the veteran's 
back during the pendency of the claim consists of post-
service treatment records and VA examinations dated in 
February 2002, September 2003, and March 2007.  Pursuant to 
Francisco, the Board has reviewed all the evidence (to 
include VA examinations in October 1991, April 1994, August 
1996, and January 1999) but has placed more probative value 
on the most recently produced medical evidence.

The March 2007 examiner indicated that he reviewed the claims 
file in conjunction with the examination.  The veteran was 
noted to have low back pain and stiffness; the reported pain 
radiated down both legs and the veteran reported numbness in 
his feet and toes bilaterally.  The veteran reported rather 
significant flare-ups averaging two times a month, lasting 
two to three days, rendering him housebound two days a month 
or otherwise severely restricting and limiting his activity 
and increasing his back pain.  The examiner noted that the 
veteran has a back brace that has been prescribed by a back 
surgeon.  Range of motion testing revealed forward flexion of 
60 degrees with pain from 50 to 60 degrees, and the same on 
repetitive motion; extension of 20 degrees with pain from 15 
to 20 degrees, and 15 degrees with pain from 10 to 15 on 
repetitive motion; left and right "side bend" (lateral 
flexion) of 20 degrees with pain from 15 to 20, and 15 
degrees with pain from 10 to 15 degrees on repetitive motion; 
and left and right rotation of 40 degrees with pain from 35 
to 40 degrees, and the same on repetitive motion.  No 
ankylosis was reported to be present

On neurological examination in March 2007, the veteran was 
able to raise up on his tiptoes and heels; in the sitting 
position, his straight leg raises were to 90 degrees 
bilaterally.  On motor testing, the veteran's bilateral hip 
flexors and extenders, knee flexors and extenders, ankle foot 
dorsiflexors, plantar flexors, big toe extenders, and foot 
everters were all 4 to 5 strength normal.  Sensation to his 
left and right feet, dorsum of the feet, toes, and plantar 
surface of the ball of the feet showed decreased sensation; 
normal sensation of his right thigh was shown.  These 
sensation findings were reported on light touch.  The 
examination report included symptoms and physical findings on 
both sides of the dorsum of both feet and decreased sensation 
reported by the examiner.  Sensation impairment that the 
veteran reported was severe on the left and moderate on the 
right notwithstanding, the examination report concluded that 
there was no neurological involvement regarding the muscle 
strength.  The examiner actually reported that there was no 
muscle weakness to be noted at all.

The March 2007 examiner noted that the veteran had 
experienced an incapacitating episode in the last 12 months 
secondary to his lumbosacral spine condition that required 9 
days of bed rest during this 12-month period. 

The March 2007 examiner diagnosed degenerative disc disease 
at L4-L5, L3-L4, L5-S1 with left L4-L5, S1 radiculopathy.

The veteran was previously examined in September 2003.  The 
claims file was reviewed at that time.  The veteran 
complained of low back pain going into the left leg with 
numbness going down into his left leg with numbness into his 
left foot.  He wore a back brace.  The veteran reported that 
flare-ups of low back pain occurred once or twice a day and 
lasted up to a half hour if the veteran was able to lie down 
and rest.  The examiner noted that the veteran had been told 
to have total bed rest once in the last year by a clinician; 
this was for three days.  Range of motion testing revealed 
forward flexion to 70 degrees with pain from 60 to 70; 
extension to 20 degrees with pain from 10 to 20; left and 
right side bend (lateral rotation) to 20 degrees with pain 
from 10 to 20; and left and right rotation to 30 degrees with 
pain from 20 to 30.  No changes were noted on repetitive 
motion.  The veteran was able to heel walk and toe walk; and 
straight leg raise to 90 degrees bilaterally.  Sensory to 
light touch showed decreased sensation over his left foot.  
There was more decreased sensation on the outer aspect than 
the inner aspect.  On motor testing, the veteran's bilateral 
hip flexors and extenders, and knee flexors and extenders 
were 5 strength, right ankle foot dorsiflexor, plantar 
flexor, big toe extender, and foot everter were 5 strength; 
and left foot dorsiflexor was 4 strength, left big toe 
extender was 4-5 strength, and left foot everter and plantar 
flexor were 5 strength.  The diagnosis was degenerative 
disease of the lumbosacral spine with L4 radiculopathy.

The veteran was examined in February 2002.  He complained of 
increased low back pain.  He reported no changes with his 
bowel or bladder.  Range of motion testing revealed forward 
flexion of 30 degrees, extension of 10 degrees, right 
rotation of 30 degrees, left rotation of 20 degrees, and 
sidebending of 25 degrees bilaterally.  No pain on motion or 
repetitive motion findings were given.  The lower extremities 
did not reveal any evidence of atrophy.  The veteran 
ambulated with a normal reciprocal gait but had difficulty 
both heel and toe walking, and had giveway weakness in the 
bilateral lower extremities, with the lower extremity on the 
left at least 4/5.  The examiner noted straight-leg positive 
at 45 degrees bilaterally with back pain.  A diagnosis of 
degenerative disease of the lumbosacral spine with spurring 
on radiographs was given.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 40 percent for the veteran's low back 
disability is not warranted.  In order to warrant an 
evaluation in excess of 40 percent, the veteran's condition 
must be considered pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or 
neurological deficit or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain, or productive of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, or productive of unfavorable ankylosis of the 
entire thoracolumbar spine, or unfavorable ankylosis of the 
entire spine.  In this case, the medical evidence does not 
support a finding of pronounced disability with symptoms 
compatible with sciatic neuropathy.  Nor does the evidence 
show that the veteran had incapacitating episodes of at least 
six seeks during the past year, or unfavorable ankylosis of 
the thoracolumbar spine or entire spine.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
pain, as noted above, and while the record contains an 
indication that the veteran suffers from flare-ups, there is 
no evidence indicating a finding of additional functional 
loss beyond that which was objectively shown in the 
examinations due to pain, weakness, excess fatigability, or 
incoordination.  Therefore, the Board holds that additional 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321.  There is no indication that the veteran's 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, there is no indication from the record that the 
disability has required frequent periods of hospitalization, 
and the application of the regular schedular standards have 
not otherwise been rendered impractical.  In the absence of 
evidence of these factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III.  Initial Disability Rating for Tinnitus

The veteran requested a higher initial evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, there is no provision for 
assignment of a separate 10 percent schedular evaluation for 
tinnitus of each ear.  The appeal in this matter is before 
the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, required the assignment of dual 
10 percent ratings for bilateral tinnitus.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) (2007) and 38 C.F.R. § 4.87, Diagnostic 
Code 6260, which limit a veteran to a single disability 
rating for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  Subsequently, in July 2006, the 
stay of adjudication of tinnitus rating cases was lifted.  

The December 2002 rating decision assigned the veteran's 
service-connected recurrent tinnitus the maximum schedular 
rating available for tinnitus, effective from October 1, 
2001.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is 
no legal basis upon which to award a separate schedular 
evaluation for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA) has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, further discussion of the VCAA is not 
warranted.






ORDER

Entitlement to a disability rating higher than 40 percent for 
a lumbar spine disability manifested by low back strain is 
denied.

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is not warranted at any time since October 1, 2001.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


